—Judgment, Supreme Court, New York County (Laura Drager, J.), rendered September 26, 1996, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714; People v Ford, 86 NY2d 397, 404). The record fails to support defendant’s contention that his attorney’s absence from a calendar call resulted in the People’s withdrawal of a misdemeanor plea offer. On the contrary, the record establishes that the offer was withdrawn for reasons unrelated to counsel’s absence, and indeed there never was an offer to allow defendant individually to plead to the lesser misdemeanor charge. Concur — Sullivan, P. J., Rosenberger, Williams, Ellerin and Buckley, JJ.